 

Exhibit 10.2

 

MARVELL TECHNOLOGY GROUP LTD.
AMENDED AND RESTATED 1995 STOCK OPTION PLAN

 

AMENDMENT OF STOCK OPTION

 

This Amendment of Stock Option is entered into by and between Michael D. Rashkin
(the “Optionee”) and Marvell Technology Group Ltd., a Bermuda corporation (the
“Company”), effective as set forth below.

 

Recitals

 

WHEREAS, the Company previously granted to the Optionee, under the Company’s
Amended and Restated 1995 Stock Option Plan, the option(s) listed on Schedule A
(the “Options”) to acquire common shares of the Company at the respective
exercise prices listed on Schedule A in the column entitled “Original Exercise
Price Per Share” (the “Agreement”) (all references to shares and per share
prices in this Amendment of Stock Option are as adjusted for stock splits
subsequent to the grant date);

 

WHEREAS, based upon an internal review of the Company’s practices relating to
stock option grants, the Company has determined that the per share fair market
value on the appropriate grant date for each of the Options should be the price
listed in the column entitled “New Exercise Price Per Share;”

 

WHEREAS, if the per share exercise price of each Option is not modified to be
greater than or equal to the applicable “New Exercise Price Per Share,” the
Optionee will be subject to additional taxes under Internal Revenue Code
Section 409A and parallel state taxes, if applicable, with respect to each such
Option; and

 

WHEREAS, the parties wish to amend each of the Options to have a per share
exercise price equal to the New Exercise Price for such Option;

 

Agreement

 

NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
as follows:

 


A.            THE TERMS OF EACH OPTION ARE HEREBY AMENDED, EFFECTIVE
DECEMBER 31, 2007, TO REFLECT THAT THE EXERCISE PRICE PER SHARE WITH RESPECT TO
THE SHARES SUBJECT TO THE OPTION THAT WERE NOT EXERCISED PRIOR TO JANUARY 1,
2008 IS THE NEW EXERCISE PRICE PER SHARE FOR SUCH OPTION, AS LISTED ON SCHEDULE
A.

 


B.            THE TERMS OF EACH OPTION NOT SPECIFICALLY AMENDED HEREBY REMAIN IN
FULL FORCE AND EFFECT.

 


C.            OPTIONEE ACKNOWLEDGES THAT EACH OF THE OPTIONS IS A NONSTATUTORY
STOCK OPTION FOR INCOME TAX PURPOSES.

 


D.            ALL DEFINED TERMS USED HEREIN BUT NOT OTHERWISE DEFINED SHALL HAVE
THE MEANING ASSIGNED TO SUCH TERMS IN THE STOCK OPTION AGREEMENT FOR SUCH
OPTION.

 

 

1

--------------------------------------------------------------------------------


 


E.             IN EXCHANGE FOR OPTIONEE’S AGREEMENT TO AMEND THE OPTIONS, THE
COMPANY HEREBY PROMISES TO PAY OPTIONEE AN RSU GRANT AND/OR CASH PAYMENT AS
DESCRIBED ON SCHEDULE B.

 


F.              THIS AMENDMENT OF STOCK OPTION SHALL BE GOVERNED BY THE LAWS OF
THE STATE OF CALIFORNIA WITHOUT REGARD TO ITS PRINCIPLES REGARDING CONFLICTS OF
LAW.

 


G.            OPTIONEE HAS HAD AN OPPORTUNITY TO CONSULT WITH THE OPTIONEE’S
PERSONAL TAX, LEGAL AND INVESTMENT ADVISORS WITH REGARD TO THIS AMENDMENT OF
STOCK OPTION, AND IS NOT RELYING ON THE COMPANY OR ITS AGENTS FOR SUCH ADVICE. 
THE OPTIONEE AGREES THAT THE COMPANY SHALL NOT BE LIABLE FOR ANY COSTS, TAXES,
LOSS OR DAMAGE THAT THE OPTIONEE MAY INCUR BY ENTERING INTO THIS AMENDMENT OF
STOCK OPTION; IT BEING UNDERSTOOD THAT THE OPTIONEE WILL NOT PURSUE A CLAIM,
WHETHER BY WAY OF INDEMNIFICATION OR OTHERWISE, (I) WITH RESPECT TO SUCH COSTS,
TAXES, LOSS OR DAMAGE, (II) WITH RESPECT TO COSTS INCURRED IN CONNECTION WITH
THE NEGOTIATION AND PREPARATION OF THIS AMENDMENT OF STOCK OPTION; PROVIDED,
HOWEVER, THAT NOTHING HEREIN OTHERWISE SHALL AFFECT ANY RIGHTS OF THE OPTIONEE
TO INDEMNIFICATION PURSUANT TO THE COMPANY’S BY-LAWS OR ANY OTHER AGREEMENTS OR
INSTRUMENTS OF OR WITH THE COMPANY OR ANY OF ITS SUBSIDIARIES.

 

 

 

 

 

 

 


[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]

 

 

2

--------------------------------------------------------------------------------


 

The parties hereto have duly executed this Amendment of Stock Option on the
dates set forth below and such acceptance of this agreement shall be revocable
by either party at any time before 12:00 a.m. on January 1, 2008.

 

MARVELL TECHNOLOGY GROUP LTD.

 

OPTIONEE

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Signature of Optionee

Name:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

Date:

 

 

Date:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[AMENDMENT TO STOCK OPTION — M. RASHKIN]

 

 

3

--------------------------------------------------------------------------------


 

Schedule A

 

Rashkin, Michael D.

 


Grant
Number

 


Shares
Eligible for
Amendment

 

Shares
Subject to
Amended
Option

 

Original
Exercise
Price per
Share

 

New Exercise
Price per
Share

 

Exercise
Price
Increase
per Share

 

Aggregate Exercise Price Increase

 

00004571

 

10,552

 

10,552

 

$

9.4750

 

$

10.40000

 

$

0.92500

 

$

9,760.60

 

00009059

 

5,640

 

5,640

 

$

17.7300

 

$

18.85000

 

$

1.12000

 

$

6,316.80

 

00009060

 

10,360

 

10,360

 

$

17.7300

 

$

18.85000

 

$

1.12000

 

$

11,603.20

 

00004572

 

9,448

 

9,448

 

$

9.4750

 

$

10.40000

 

$

0.92500

 

$

8,739.40

 

00013450

 

20,312

 

20,312

 

$

27.1050

 

$

27.49000

 

$

0.38500

 

$

7,820.12

 

00013449

 

3,688

 

3,688

 

$

27.1050

 

$

27.49000

 

$

0.38500

 

$

1,419.88

 

00001768

 

1,002

 

1,002

 

$

7.6725

 

$

10.09000

 

$

2.41750

 

$

2,422.34

 

00003235

 

15,336

 

15,336

 

$

6.1850

 

$

8.90500

 

$

2.72000

 

$

41,713.92

 

00002287

 

20,000

 

20,000

 

$

4.6725

 

$

6.33500

 

$

1.66250

 

$

33,250.00

 

00003236

 

664

 

664

 

$

6.1850

 

$

8.90500

 

$

2.72000

 

$

1,806.08

 

Total

 

97,002

 

97,002

 

 

 

 

 

 

 

 

 

$

124,852.34

 

 

 

4

--------------------------------------------------------------------------------


 

Schedule B

 

The number of restricted stock units potentially to be granted in relation to
each Option (the “RSU Number”) shall be equal to that Option’s Aggregate
Exercise Price Increase shown on Schedule A divided by the closing price of the
Company’s common shares on the Nasdaq Global Market on December 31, 2007,
rounded up to the nearest whole number.

 

On January 4, 2008, if Optionee is employed on such date, Optionee will be
granted restricted stock units for each Option in an amount equal to the result
of (X) multiplied by (Y), divided by (Z), rounded up to the nearest whole
number; where (X) equals the Exercise Price Increase Per Share shown on
Schedule A for such Option, (Y) equals the number of shares subject to such
Option that was vested as of December 31, 2007, and (Z) equals the closing price
of the Company’s common shares on the Nasdaq Global Market on December 31, 2007
(the “January 4th RSU Grant”).

 

On January 15, 2008, if Optionee is employed on such date, Optionee will be
granted restricted stock units in an amount equal to the RSU Number for each of
his or her Options, minus the number of restricted stock units in the
January 4th RSU Grant related to such Option.

 

Example: Optionee holds an Option to purchase at 1,000 shares for $5.00 per
share granted at a time when fair market value was $10.00.  The closing price of
the Company’s stock on December 31, 2007 is assumed to be $15.00 for purposes of
these calculations.

 

If Optionee accepts the offer, the Option will be amended to be an option to
purchase 1,000 shares for $10.00 per share.  In addition, if the Option was
vested as to 500 shares on December 31, 2007, Optionee will receive a restricted
stock unit grant on January 4, 2008 for a number of shares equal to
(($10.00-$5.00) x 500) divided by $15.00.  This results in a restricted stock
unit grant for 166 shares on January 4th, 2008.

 

Additionally, on January 15, 2008, Optionee will receive a restricted unit grant
for a number of shares equal to ((($10.00-$5.00) x 1,000) divided by $15.00)
minus 166.  The results in a restricted stock unit grant for 167 shares on
January 4th, 2008.

 

Any such restricted stock unit grant granted on January 15, 2008 shall vest in
accordance with the vesting schedule of the Option with respect to which it was
granted, with any portion scheduled to vest during a month vesting on the
15th day of such month.

 

If Optionee is not employed on January 4, 2008, Optionee will receive, in lieu
of any restricted stock unit grant, a cash payment for an amount equivalent to
the Exercise Price Increase per Share shown on Schedule A for each Option
multiplied by the number of shares subject to such Option that were vested as of
the date of employment termination, less applicable tax withholdings.

 

 

5

--------------------------------------------------------------------------------


 

If Optionee is not employed on January 15, 2008, Optionee will receive no
restricted stock unit grant on such date, but will instead receive a cash
payment equal to the Exercise Price Increase per Share shown on Schedule A for
each share with respect to which the Option vested between December 31, 2007 and
Optionee’s date of termination of employment.

 

Notwithstanding the foregoing, if the RSU Number for all Options is less than
20, Optionee will receive, in lieu of any restricted stock unit grant with
respect to such Option, a cash payment equal to the Aggregate Exercise Price
Increase for such Option. Such cash payment will be made on the first payroll
date in 2008 and will not be subject to vesting.

 

 

6

--------------------------------------------------------------------------------